Plff. proved the service, and admitted that she had at different times received sundry sums of money from deft's. testator; at one time $50.00 at another $10, at another $5, c.
She presented the following probate:
Doct. Ez. Needham
                                                   To Sarah Lolley, Dr.
To 23 Years and 4 months services from 1st
  October, 1803, to 1st February, 1829, as housekeeper,
  at $3 per month. ______________________________________       $840 00
  The above named Sarah Lolley maketh oath that nothing has been paid
or delivered toward satisfaction of her above stated debt, other than
such payment as may have been made by the said Ezekiel Needham in his
lifetime, for the amount whereof she refers to' the books of the said
deceased, not knowing the amount herself; and that the sum demanded,
after deducting such payments, is justly and
truly due.                                  (Signed)      Sarah Lolley.
  Sworn and subscribed before
                                 
    Wm. A. Budd, J. P.
 Clayton for deft's. moved a nonsuit, for want of sufficient probate.
The probate is not sufficient. A probate is for the security of the estate, and the law requires that the person making it should disclose all credits within his knowledge. A general reference to the deft's. books without this, might in many cases evade *Page 87 
the check which the law designed to impose upon all claims made upon a deceased person's estate. The demand here is of $840, with a general reference to the deft's books for credits, without specifying a single credit, though it is proved that the plff. has on other occasions, admitted the receipt of specific sums, as being within her recollection and knowledge.
                                                   Judgment of nonsuit.